United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF JUSTICE, UNITED
STATES MARSHALS SERVICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2167
Issued: July 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant, through his representative, filed a timely appeal of the
July 22, 2010 merit decision of the Office of Workers’ Compensation Programs which denied
certain benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office abused its discretion in denying authorization for medical
branch blocks of the lumbar spine.
FACTUAL HISTORY
On April 16, 2004 appellant, then a 43-year-old detention enforcement officer, was
injured when he lifted a crate of restraints onto a bus. He stopped work on June 29, 2004. The
1

5 U.S.C. §§ 8101-8193.

Office accepted the claim for lumbar strain. Appellant was granted a disability retirement on
December 30, 2005.
Appellant was treated by Dr. Sameer Shammus, a Board-certified orthopedist, beginning
July 13, 2004 for lumbar pain radiating into his thighs after the lifting incident at work.
Dr. Shammus diagnosed severe lumbar strain with bilateral leg pain and advised that appellant
was totally disabled. He noted a July 16, 2004 magnetic resonance imaging (MRI) scan revealed
multilevel mild disc protrusions at L1-2, L2-3 and L3-4 but without neurological involvement,
foraminal encroachment or spinal stenosis. Dr. Shammus returned appellant to work at full duty
on July 22, 2004. On September 7, 2005 he opined that appellant had a chronic back condition,
multi-level degenerative arthritis, which was permanent and he could only tolerate light duty.
On May 18, 2006 appellant presented with persistent low back pain due to multilevel
degenerative arthritis and the physician recommended lumbar epidural blocks.
On June 15, 2006 the Office authorized three lumbar epidural blocks. On August 14,
2006 Dr. Shammus noted that appellant was status post lumbar epidural blocks and his
symptoms were stable. In reports dated February 7 to October 9, 2007, he noted appellant’s
complaint of recurrent low back pain radiating into both thighs and recommended additional
epidural blocks. On October 19 and 24, 2007 the Office authorized the spinal injections. A
September 28, 2007 MRI scan of the lumbar spine showed mild degenerative disc disease and
disc bulging at L1-2, L2-3 and L3-4 without significant stenosis or impingement.
Appellant came under the treatment of Dr. George H. Drakes, a Board-certified
physiatrist, from January 23 to June 10, 2009, for back pain. Dr. Drakes noted that appellant had
transient relief from physical therapy and epidural injections. He diagnosed lumbosacral
radiculopathy, neuritis, lumbar disc degeneration, lumbar disc displacement, backache and
lumbar spine sprain/strain. On February 5 and 6, 2009 Dr. Drakes requested authorization for a
series of three medial branch block injections from February 5 to May 3, 2009 which was
approved by the Office on February 10, 2009. On February 17, 2009 he performed a medial
branches block at left L2-3, L3-4, L4-5 and L5-S1 and diagnosed lumbar disc degeneration and
lumbar facet syndrome. On May 4, 2009 appellant presented with back pain and Dr. Drakes
noted previous diagnoses. Dr. Drakes recommended medial branch blocks which were
performed on May 13 and June 10, 2009. On July 16, 2009 appellant was treated by Dr. Drakes
for low back pain and the previously diagnosed conditions. He reported good relief from the
right medial branch blocks performed on June 10, 2009 for two weeks and then the pain
returned.
Dr. Drakes recommended a series of left medial branch blocks for treatment of
lumbosacral facet syndrome. On July 22, 2009 he requested authorization for a series of three
left medial branch blocks and noted the dates of service of July 22 to October 31, 2009.
On July 28, 2009 the Office informed Dr. Drakes that his request for authorization of a
further series of medial branch blocks could not be approved as further medical development was
required.
In reports dated September 4 and 9, 2009, Dr. Drakes noted that appellant reported good
relief from the right medial branch blocks performed on June 10, 2009 for two weeks and then

2

the pain returned. He diagnosed degeneration of the lumbar or lumbosacral intervertebral disc
(primary), lumbosacral facet syndrome and lumbar sprain/strain.
Dr. Drakes again
recommended a series of left medial branch blocks for treatment of lumbosacral facet syndrome.
On September 9, 2009 he requested authorization for a series of three left medial branch blocks
and with dates of service of September 9 to December 31, 2009.
On October 2, 2009 the Office referred appellant to Dr. Robert A. Smith, a Boardcertified orthopedic surgeon, for a second opinion on the nature of his low back condition, extent
of disability and the appropriate treatment. In an October 9, 2009 report, Dr. Smith reviewed the
medical records provided and examined appellant. He discussed appellant’s work history and
noted that physical examination was essentially normal with no gait disturbances. The
thoracolumbar spine revealed no finding of spasm, atrophy, trigger points or deformity. Range
of motion in the lumbar spine was essentially normal without spasm or rigidity and the
neurological examination was normal. Dr. Smith diagnosed resolved lumbar strain directly
related to the work-related event. Based on his current examination, there was no evidence that
appellant had residuals of the accepted lumbar sprain/strain that occurred five years prior.
Dr. Smith noted that the diagnosed lumbar facet and intervertebral disc conditions were unrelated
to his April 16, 2004 work injury. He opined that appellant was at maximum medical
improvement and exhibited no residuals from the accepted lumbar sprain/strain. Dr. Smith
advised that appellant’s present symptoms were related to the nonindustrial degenerative disc
disease which was not an accepted condition. He noted that appellant required no further
treatment or testing related to the April 16, 2004 work injury.
Appellant submitted an October 14, 2009 report from Dr. Shammus who treated him for
persistent pain of the lumbar spine, with multiple lumbar epidural blocks which achieved limited
results. In reports dated October 12 to December 18, 2009, Dr. Tristan Shockley, a Boardcertified physiatrist, treated appellant for persistent low back pain. He noted that appellant
reported good relief from the right medial branch blocks performed on June 10, 2009 for two
weeks and then his pain returned. Dr. Shockley diagnosed degeneration of the lumbar or
lumbosacral intervertebral disc (primary), lumbosacral facet syndrome and lumbar sprain/strain.
He recommended a series of left medial branch blocks for treatment of lumbosacral facet
syndrome.
In a January 21, 2010 decision, the Office denied appellant’s request for medial branch
blocks at left L2-3, L3-4, L4-5, L5-S1 and fluoroscopic needle localization or medial branch
steroid injection. It found that the weight of medical evidence was represented by Dr. Smith and
did not establish that such treatment was medically necessary for appellant’s accepted back strain
injury.
On March 3, 2010 appellant requested a telephonic oral hearing which was held on
May 7, 2010. He submitted a January 29, 2010 request for authorization for a series of three
medial branch blocks from Dr. Drakes. In a May 19, 2010 report, Dr. Shammus noted first
treating appellant on July 13, 2004. He diagnosed strain of the lumbar spine overlying multilevel
degenerative arthritis. Dr. Shammus noted that over the years appellant’s symptoms persisted
and he developed an aggravation of a preexisting condition. He opined that appellant’s accepted
injury did not cause the degenerative disc disease but would aggravate it.

3

In a decision dated July 22, 2010, an Office hearing representative affirmed the
January 21, 2010 decision.
LEGAL PRECEDENT
Section 8103 of the Act2 provides that the United States shall furnish to an employee,
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of the monthly
compensation.3
In interpreting section 8103, the Board has recognized that the Office has broad
discretion in approving services provided under the Act. The Office has the general objective of
ensuring that an employee recovers from his or her injury to the fullest extent possible, in the
shortest amount of time. It, therefore, has broad administrative discretion in choosing means to
achieve this goal. The only limitation on the Office’s authority is that of reasonableness.4 In
order to be entitled to reimbursement for medical expenses, a claimant must establish that the
expenditures were incurred for treatment of the effects of an employment-related injury by
submitting rationalized medical evidence that supports such a connection and demonstrates that
the treatment is necessary and reasonable.5 While the Office is obligated to pay for treatment of
employment-related conditions, the employee has the burden of establishing that the expenditure
is incurred for treatment of the effects of an employment-related injury or condition.6 The fact
that the Office authorized and paid for some medical treatment does not establish that the
condition for which appellant received treatment was employment related.7
ANALYSIS
The Office accepted that appellant sustained employment-related lumbar sprain/strain.
Dr. Drakes requested authorization for a series of left medial branch blocks that the Office
denied in its January 21, 2010 decision.
The Office referred appellant to Dr. Smith who, in an October 9, 2009 report, noted that
the physical and neurological examination was essentially normal. Dr. Smith diagnosed resolved
lumbar strain directly related to the accepted work injury. He opined that appellant was at
maximum medical improvement related to the April 16, 2004 injury and found no residuals from
the accepted condition of lumbar sprain/strain that occurred five years prior. Dr. Smith noted
that the medial branch blocks were sought to treat the underlying lumbar facet and intervertebral
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8103(a).

4

Dr. Mira R. Adams, 48 ECAB 504 (1997).

5

See Debra S. King, 44 ECAB 203 (1992).

6

Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

7

Dale E. Jones, 48 ECAB 648 (1997); James F. Aue, 25 ECAB 151 (1974).

4

disc conditions; however, these conditions were unrelated to the April 16, 2004 work injury. He
stated that appellant’s ongoing symptoms were related to the nonindustrial degenerative disease
which was not an accepted condition. Appellant required no further treatment or testing related
to the April 16, 2004 work injury.
In support of his request, appellant submitted reports from Dr. Drakes from July 16 to
September 9, 2009, who treated appellant for low back pain and reported good relief from the
right medial branch blocks performed on June 10, 2009. Dr. Drakes diagnosed degeneration of
the lumbar or lumbosacral intervertebral disc (primary), lumbosacral facet syndrome and lumbar
sprain/strain. He recommended a series of left medial branch blocks for treatment of
lumbosacral facet syndrome. Dr. Drakes did not address the reasons why a series of left medial
branch blocks was necessary or useful in treating appellant’s accepted lumbar strain.8 Rather, he
noted a primary diagnosis of lumbosacral intervertebral disc disease and recommended a series
of left medial branch blocks for treatment of lumbosacral facet syndrome, a condition that was
not accepted by the Office as work related. The fact that the Office previously authorized similar
treatment, does not establish that the condition for which appellant received treatment was
employment related.9
An October 14, 2009 report from Dr. Shammus noted appellant’s persistent pain of the
lumbar spine and stated that epidural blocks administered by Dr. Drake provided limited results.
In a May 19, 2010 report, he noted his history of treating appellant and diagnosed strain of the
lumbar spine overlying multilevel degenerative arthritis. Dr. Shammus noted that over the years
appellant’s symptoms persisted and he developed an aggravation of a preexisting condition. He
opined that appellant’s work injury did not cause the degenerative disc disease but “it can
aggravate one.” Although Dr. Shammus’ report provides some support for causal relationship,
his reports are insufficient to establish appellant’s degenerative disc disease was aggravated by
his April 16, 2004 injury.10 This report at best is speculative with regards to causal relationship
and was inconclusive in explaining the relationship between the work event and the underlying
condition.11 Additionally, Dr. Shammus provided no explanation as to how the degenerative
condition was changed or made worse as a result of the work event to warrant the current
treatment of left medial branch blocks. He further did not otherwise specifically explain the
medical reasons why a series of left medial branch blocks were necessary to treat the accepted
lumber strain.
Other reports from Dr. Shockley dated October 12 to December 18, 2009 recommended a
series of left medial branch blocks for treatment of lumbosacral facet syndrome. However, he
8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

See supra note 7; Gary L. Whitmore, 43 ECAB 441 (1992).

10

See G.A., Docket No. 09-2153 (issued June 10, 2010) (for conditions not accepted by the Office as being
employment related, it is the employee’s burden to provide rationalized medical evidence sufficient to establish
causal relation, not the Office’s burden to disprove such relationship).
11

See D.D., 57 ECAB 734 (2006) (medical opinions that are speculative or equivocal in character are of
diminished probative value).

5

did not explain how this treatment was necessary and reasonable to treat the accepted condition
of lumbar strain. This is important where Dr. Shockley prescribed the medial blocks to treat
lumbosacral facet syndrome, a condition not accepted by the Office as work related. No other
medical evidence of record provides a well-reasoned opinion explaining why medial blocks were
necessary and reasonable for the treatment of his accepted lumbar strain.
Because appellant did not submit medical evidence explaining why the series of medial
branch blocks was necessary for treatment of his accepted condition, the Office properly denied
authorization blocks.
Generally, an abuse of discretion is shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It cannot be found that the Office abused its discretion in
denying medical benefits for the series of medial branch blocks.
CONCLUSION
The Board finds that the Office did not abuse its discretion in refusing to authorize
payment for a series of medial branch blocks of the lumbar spine.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2010 is affirmed.
Issued: July 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

